DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 2 November 2021 is acknowledged.
Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 November 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrader et al., U.S. 7,950,461.
Schrader et al. discloses a frac sleeve system (col. 3, lines 54-57) comprising: a well casing (21; col. 3, lines 58-63) with a tubular wall having a frac port (fig 3c, 86; col. 6, lines 54-62) defined therethrough for hydraulic fracturing; and a sleeve (80; col. 6, lines 54-62) within the well casing (col. 5, lines 36-41; col. 6, lines 49-53), wherein the sleeve includes a sleeve body, and wherein the sleeve is mounted for axial movement relative to the tubular wall of the well casing among three positions (col. 9, 
Schrader et al. discloses the sleeve includes a screen (60) mounted to the sleeve body, and wherein in the frac position the sleeve body and the screen clear the frac port so the frac port is open for hydraulic fracturing therethrough, and wherein in the production position the sleeve body clears the frac port so the frac port is open for production, and the screen blocks the frac port to allow production fluids to pass through the frac port, but to block proppant passing through the frac port (col. 6, lines 41-48).
Schrader et al. discloses the sleeve body defines a lateral port (88; col. 6, line 63 – col. 7, line 18) therethrough which is aligned with the frac port (86) in the frac position of the sleeve for hydraulic fracturing therethrough, and is out of alignment with the frac port in the closed position and in the production position.
Schrader et al. discloses the closed position of the sleeve is up well of the frac position of the sleeve, which is up well (col. 7, lines 12-18; the sleeve port is below the solid portion blocking the opening 86) of the production position of the sleeve, relative to an up well to down well direction within the casing.
Schrader et al. discloses a shear pin (fig 3E, 70; col. 7, line 57 – col. 8, line 4) connecting between the sleeve body and the well casing with the sleeve in the closed position (col. 8, lines 42-49), wherein the shear pin is configured to break under pressure applied in the well casing to allow movement of the sleeve from the closed position to the frac position.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al., U.S. 7,950,461 in view of Rytlewski et al., U.S. 2009/0084553.
Schrader et al. discloses all the claimed limitation including the sleeve valve having a screen (60) but does not disclose the screen having a dissolvable covering or coating.
Rytlewski et al. teaches that it is well known to use of a sleeve valve (fig 6B, 110; [0036]) having a screen with a dissolvable coating {0035] to temporarily isolate the screen.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known screen coating as taught by Rytlewski et al. to isolate a screen from wellbore fluids at least until placed into the selected position for operation to achieve predictable results.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
18 November 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676